Citation Nr: 1454438	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-08 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUES

1.  Entitlement to payment or reimbursement for medical expenses incurred at University Medical Center (UMC) in Tucson, Arizona on June 21, 2010.  

2.  Entitlement to payment or reimbursement for medical expenses incurred at University Medical Center (UMC) in Tucson, Arizona on October 25, 2010.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to September 1980 and from September 1983 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 decisions of the Southern Arizona VA Health Care System of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  At the time the Veteran received treatment at UMC, he had a 100 percent disability rating based on individual unemployability due to service-connected disability (TDIU). 

2.  The Veteran underwent left shoulder arthroscopy with rotator cuff repair with debridement and subacromial injection of the right shoulder at UMC on June 21, 2010.

3.  The severe shoulder pain from which the Veteran was suffering until the June 21, 2010 surgery was of such a nature that a prudent layperson would reasonably expect the absence of immediate surgical intervention to result in serious bodily dysfunction.  

4.  The Veteran has credibly reported that a VA or federal facility was not feasibly available to perform the surgery until late in November 2010, at the earliest.  

5.  The Veteran underwent right shoulder arthroscopy with decompression and rotator cuff repair at UMC on October 25, 2010.

6.  The evidence does not establish that the Veteran's right shoulder disability was of such a nature that a prudent layperson would reasonably expect that a delay in undergoing surgery until late in November 2010 or sometime soon thereafter would have been have been hazardous to the Veteran's life or health.      


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of private medical expenses incurred for treatment at UMC on June 21, 2010 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013).

2.  The criteria for payment or reimbursement of private medical expenses incurred for treatment at UMC on October 25, 2010 have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA is not applicable to cases involving waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  Also, the provisions of Chapter 17 of 38 U.S.C.A. and of 38 C.F.R moreover, contain their own notice requirements. Regulations at 38 C.F.R. §§ 17.120-17.133 and 17.1000-17.1008 specifically discuss the adjudication of claims for reimbursement of unauthorized medical expenses.
Further, the Veteran has been appropriately informed as to the underlying basis for denial of the claims up to this point, through issuance of the initial September 2011 decisions and a March 2012 statement of the case.  Additionally, he was afforded the opportunity to testify at a Board hearing.  Consequently, the Board finds that the case may now be fairly decided on the merits. 

II.  Analysis

If VA facilities are not capable of furnishing hospital care or medical services, VA may contract with a non-VA facility in order to provide the required care. 38 U.S.C.A. §§ 1703, 1710.  Non-VA care may be paid for by VA if VA authorizes the care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. §§ 17.52, 17.53.  That section provides, in pertinent part, that the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran or by others in his or his behalf is dispatched to the VA within 72 hours after the hour of admission.

The Veteran has essentially testified that he received emergency surgery at UMC on June 21, 2010 and again on October 25, 2010.  He has not alleged, however, nor does the evidence show that this emergency care was authorized by VA.  Consequently, the care the Veteran received is not shown to have been pre-authorized within the meaning of the controlling regulations.  38 C.F.R. §§ 17.52, 17.53.  Therefore, the Veteran may recover the expenses associated with such care only if he qualifies for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and the accompanying regulations (38 C.F.R. § 17.120 et seq.) or under the provisions of 38 U.S.C.A. 
§ 1725 and the accompanying regulations (38 C.F.R. § 17.1000-1008). 

The criteria for payment or reimbursement under 38 U.S.C.A. § 1728 indicate that: 

(a) The care or services provided must be rendered: (1) for an adjudicated service-connected disability; (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a Veteran if the Veteran has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury, or dental condition of a Veteran who - (A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and (B) is medically determined to have been be in need of care or treatment; and 

(b) Emergency treatment not previously authorized must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  Id.  

The evidence indicates that at the time the Veteran received the 2010 treatment at UMC, a total disability rating based on individual unemployability due to service connected disability (TDIU), was in effect.  Thus, the Veteran meets the first criterion for payment or reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. § 17.120.  

Regarding whether a medical emergency was present, the Board notes that both instances of UMC care were for shoulder surgery.  On June 21, 2010, the Veteran underwent surgery at UMC for left shoulder arthroscopy with rotator cuff repair with debridement, along with a subacromial injection of the right shoulder with lidocaine and Depo-Medrol.  It was noted that the left shoulder was more painful than the right.  The Veteran essentially alleges that this was actually emergency surgery because he had been in tremendous pain leading up to June 21st to the point that he could not sleep and was actually having suicidal ideation.  He has also asserted that a VA facility was not feasibly available to provide the surgery, as he had been informed that he could not be seen for evaluation by the VA surgeon who could schedule him for the surgery until sometime in July 2010 and that he was informed by VA that he would not actually be able to have the initial left shoulder surgery until November 2010 (at the earliest).  

Under the pertinent statute and regulations, emergency treatment is defined as treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.   This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

A review of VA medical records shows that the Veteran was having ongoing severe pain in both shoulders in early 2010.  In March 2010, he came to the ER because he was unable to sleep due to shoulder pain.  He was provided with a toradol injection.  This helped for a little while but the pain returned.  In mid-April, it was noted that the Veteran was still experiencing pain and that TENS therapy had not helped.  The Veteran was prescribed a 12 day course of prednisone and capsaicin creme.   A subsequent April 2010 MRI of the shoulders showed tendon tears bilaterally.  At a late April mental health visit, it was noted that the Veteran was ruminating about his shoulder pain and admitted that he had thoughts about suicide.  At an early May 2010 VA pain clinic visit, the Veteran similarly reported to medical personnel that the pain kept him awake at night to the point where he was barely sleeping.  At a subsequent VA kinesiotherapy appointment, the Veteran reported continued pain and was diagnosed with persistent bilateral shoulder pain with rotator cuff tear.  In a May 17, 2010 progress note, his treating psychiatrist noted that the Veteran was still suffering from shoulder pain that appeared to be worsening his insomnia.  At a June 1, 2010 orthopedic surgery consultation, the examining orthopedic surgeon noted that the Veteran's shoulder pain was far worse on the left than on the right.  The orthopedic surgeon found that pain injections would not be helpful for the Veteran's condition; rather, he needed rotator cuff repairs.  The orthopedic surgeon noted that he would schedule the Veteran to see another VA orthopedic surgeon who would be scheduling the surgery.   

Although there is no documentation in the VA medical records that the Veteran was informed that he could not be seen by the second VA orthopedic surgeon until July 2010 and would not be able to undergo the rotator cuff surgery until November 2010, at the earliest, there is nothing in the record that contradicts this report.  Also, the VA medical documentation of record does generally corroborate the Veteran's other reporting concerning his bilateral shoulder condition.  The records do show that the rotator cuff tears were causing him severe pain that made it extremely difficult to sleep and that the treatment modalities that had been tried to alleviate his pain had mostly not been successful (aside from some temporary relief from the toradol injection).  Also, based on the June 1, 2010 VA orthopedic surgeon's finding, they indicate that the rotator cuff surgery was what was needed for the Veteran to achieve any lasting pain relief.  Additionally, given that the Veteran was not seen by the initial VA orthopedic surgeon until June 1, 2010, his assertion that he could not be seen by the subsequent VA orthopedic surgeon until July 2010 and could not be scheduled for his surgery until November 2010 (at the earliest) appears to be reasonable.  Moreover, the VAMC has not provided any information tending to indicate that this account is not accurate.  Thus, the Board finds no basis in the record for finding this account not credible.  Consequently, the Board will credit the Veteran's account that he would have been unable to undergo VA rotator cuff surgery at any time earlier than late November 2010. 

The Board thus finds that the bilateral shoulder condition for which the Veteran had the left arthroscopic surgery with right shoulder injection on June 21, 2010, was of such a nature that a prudent layperson could determine that it required this immediate medical attention.  In short, the Veteran was experiencing severe refractory shoulder pain that was in turn causing severe, chronic sleep impairment with suicidal ideation.  Thus, he was experiencing acute symptoms (i.e. chronic, refractory pain) of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in serious impairment to bodily functions (i.e. continued severe sleep impairment that could reasonably lead to more severe suicidality).   Accordingly, resolving reasonable doubt in the Veteran's favor, the June 21, 2010 UMC surgery constituted emergency medical treatment under controlling legal authority.  38 C.F.R. § 3.102, 17.120(b).  

The evidence also indicates that a VA facility was not feasibly available to provide this emergency treatment.  Once again, the Board finds no basis for finding not credible the Veteran's report of not being able to undergo VA rotator cuff surgery any earlier than late November 2010.  Thus, a VA or other federal facility is not shown to have been available to provide the surgery on June 21, 2010 or soon thereafter.  Accordingly, all criteria for payment or reimbursement of the costs of the surgical treatment received are met and such payment or reimbursement is warranted.  The Board also notes that the amount of allowable payment or reimbursement is governed by 38 C.F.R. § 17.128.  

Considering the Veteran's subsequent October 25, 2010 surgery, the Board notes that an October 25, 2010 UMC operative note shows that the Veteran underwent right arthroscopic surgery with decompression and rotator cuff repair on this date.  However, as noted by both the examining VA orthopedic surgeon and the private UMC surgeon, the Veteran had reported worse pain on the left than on the right.  Also, VA medical and physical therapy progress notes corresponding to the period between the June and October 2010 surgeries do not show the same severe level of right shoulder pain resulting in severe sleep disturbance as was present prior to the June 2010 surgery.  At an early August 2010 VA psychiatric visit, the Veteran did report that he was only averaging three hours of sleep and that he could not go to sleep due to pain.  However, there is no specific notation of significant right shoulder pain during this visit, with the psychiatrist noting only that the Veteran reported pain related to the recent left rotator cuff surgery.  Additionally, on mental status examination, the psychiatrist found that the Veteran was not exhibiting any suicidal ideation or intent.  Further, the Veteran underwent a course of VA physical therapy subsequent to the June 2010 left shoulder surgery and the progress notes from this treatment do not show any specific report of severe right shoulder pain.  Thus, while clearly the Veteran also had a right rotator cuff tear that would be expected to have caused him significant, continued pain, the pain was specifically noted to be less intense on the right and there is no indication from the medical records that this ongoing shoulder pain present subsequent to the June 2010 surgery was resulting in suicidal ideation.  

The Veteran has generally asserted that his bilateral shoulder pain made him feel suicidal during 2010, but given the clear findings that the left shoulder pain was worse and given that suicidality due to lack of sleep caused by right shoulder, or even bilateral shoulder pain, was not noted by VA medical personnel in connection with sleep problems during the period between June 21, 2010 and October 25, 2010, the Board finds that such specific suicidality was present prior to the June 21, 2010 surgery but was not present between June 21, 2010 and October 25, 2010 (and to the extent the Veteran asserts that this type of suicidality, the Board, based on the aforementioned documented evidence, does not find this assertion credible.  In this regard, had the Veteran felt suicidal due to lack of sleep due to shoulder pain during this time frame, the Board presumes that he would have reported it to his psychiatrist, just as he did in May 2010).  Thus, because the right shoulder pain is shown to have been less severe, and from June 21, 2010 to October 25, 2010 is not shown to have resulted in suicidal ideation, the Board finds that the Veteran was not experiencing acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the Veteran's health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Instead, the evidence indicates that the Veteran could have simply waited to have the right shoulder surgery until late November 2010 or sometime soon thereafter when the VA orthopedic surgeon would have been available to perform it.  Consequently, the October 25, 2010 surgical treatment was not for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.   Accordingly, the surgical treatment received was not emergent and the appellant is not entitled to receive payment or reimbursement for it under 38 U.S.C.A. § 1728.  38 C.F.R. § 17.120(b).

When payment or reimbursement is not available under 38 U.S.C.A. § 1728, the Board may also consider whether it could be provided under 38 U.S.C.A. § 1725.  However, given that the October 25, 2010 treatment was not emergent in nature and given that the Veteran was shown to have coverage under Medicare for the treatment, such payment or reimbursement is not warranted.  38 C.F.R. § 17.1002(b), (f).  


ORDER

Payment or reimbursement for medical expenses incurred at University Medical Center (UMC) in Tucson, Arizona on June 21, 2010 is granted, subject to the controlling regulations on the amount of payment allowable.  
 
Payment or reimbursement for medical expenses incurred at University Medical Center (UMC) in Tucson, Arizona on October 25, 2010 is denied.     


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


